Case 2:18-cv-03007-JS-AKT Document 206 Filed 09/06/19 Page 1 of 2 PageID #: 1120



                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NEW YORK

                                                    )
 JOSEPH JACKSON,                                    )   18 CV 3007 (JS) (GRB)
                                                    )
                               Plaintiff,           )   NOTICE OF MOTION FOR
                                                    )   SANCTIONS AND OTHER
                         v.                         )
                                                    )   RELIEF AGAINST NASSAU
 NASSAU COUNTY; THE INCORPORATED                    )   COUNTY AND GARY
 VILLAGE OF FREEPORT; DETECTIVE ROBERT              )   ABBONDANDELO
                                                    )
 DEMPSEY;          DETECTIVE          GARY          )
 ABBONDANDELO; DETECTIVE JOHN M.                    )
 HOLLAND; DETECTIVE MICHAEL HERTS;                  )
 DETECTIVE MARTIN ALGER; DETECTIVE                  )
                                                    )
 ANTHONY       SORRENTINO;    DETECTIVE             )
 DAVID L. ZIMMER; POLICE OFFICER                    )
 MELENDEZ;      LIEUTENANT    BURDETTE;             )
 SERGEANT MCHALE; SERGEANT NOLL;                    )
                                                    )
 DETECTIVE SHARKEY; POLICE OFFICER
                                                    )
 DOWDELL;      POLICE   OFFICER      BARRY          )
 MCGOVERN;         DETECTIVE      TURNER;           )
 DETECTIVE EDWARD HAGGERTY; POLICE                  )
 OFFICER HALL; DETECTIVE LAURETTE                   )
                                                    )
 KEMP; DETECTIVE WILLIAM TWEEDY;                    )
 DETECTIVE ANTHONY KOSIER; DETECTIVE                )
 SERGEANT DAN SEVERIN; DETECTIVE JERL               )
 MULLEN; THE ESTATE OF DETECTIVE JERL               )
 MULLEN;      JOHN     DOE,    AS      THE          )
                                                    )
 ADMINISTRATOR OF THE ESTATE OF JERL                )
 MULLEN; and JOHN and JANE DOE 1 through 20,        )
                                                    )
                               Defendants.          )

        PLEASE TAKE NOTICE that upon the declaration of Gabriel P. Harvis,
 attorney for plaintiff Joseph Jackson, and exhibits annexed thereto; and the
 Memorandum of Law, and upon all the prior pleadings and proceedings herein,
Case 2:18-cv-03007-JS-AKT Document 206 Filed 09/06/19 Page 2 of 2 PageID #: 1121



 plaintiff, by and through his attorneys, hereby moves this Honorable Court, the United
 States District Court for the Eastern District of New York, for an order (1) finding that
 defendants Abbondandelo and Nassau County engaged in spoliation by failing to
 preserve and/or destroying evidence; (2) granting a default judgment or, in the
 alternative, a preclusive order and mandatory adverse inference against these defendants;
 (3) granting plaintiff reasonable attorneys’ fees and costs associated with defendants’
 conduct in this regard; and (4) such other relief as the Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 6.1(a),
 opposition papers are due within seven days.

 Dated:       New York, New York
              September 6, 2019
                                          ELEFTERAKIS, ELEFTERAKIS & PANEK

                                          _____________________
                                          Gabriel P. Harvis
                                          Baree N. Fett
                                          80 Pine Street, 38th Floor
                                          New York, New York 10005
                                          (212) 532-1116
                                          Attorneys for plaintiff
 To:   All Counsel




                                            -2-
